

FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“this First Amendment”) is made and
entered into as of the 12th day of November, 2013, by and among:
(i)
OM GROUP, INC., a Delaware corporation (the “Parent”), HARKO C.V., a limited
partnership (commanditaire vennootschap) under the laws of the Netherlands
(“Harko”), represented by its general partner (beherend vennoot) OMG Harko
Holdings, LLC, and VAC GERMANY GMBH, a limited liability company under the laws
of Germany (“VAC” and, collectively with the Parent and Harko, the “Borrowers”
with each being a “Borrower”);

(ii)
The GUARANTORS party hereto (the “Guarantors”); and

(iii)
PNC BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity
as administrative agent (in such capacity, the “Administrative Agent”).

Recitals:
A.    The Borrowers, the Guarantors, the Administrative Agent, the Lenders from
time to time party thereto, and certain other parties are the parties to that
certain Credit Agreement dated as of September 4, 2013 (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
B.    The Administrative Agent and the Parent have jointly identified an error
of an immaterial nature in a provision of the Credit Agreement and have
determined to amend such provision pursuant to the last paragraph of Section
11.1 [Modifications, Amendments or Waivers] of the Credit Agreement.
Agreements:
NOW, THEREFORE, in consideration of the foregoing Recitals and of the mutual
agreements hereinafter set forth, the parties hereby agree as follows:
1.    Amendment of the Credit Agreement. Subject to the terms, conditions and
limitations of this First Amendment, including, without limitation, Section 2,
below, the last sentence of Section 4.1.1 [Revolving Credit Interest Rate
Options; Swing Loan Interest Rate] is hereby amended and restated in its
entirety to provide as follows:
Subject to Section 4.3 [Interest After Default], (a) only the Daily LIBOR Rate,
plus the Applicable Margin for LIBOR Rate Loans, shall apply to the Domestic
Swing Loans, provided that, at the option of the Domestic Swing Loan Lender,
upon notice from the Domestic Swing Loan Lender to the Parent, the Domestic
Swing Loans shall bear interest at the Base Rate, plus the Applicable Margin for
Base Rate Loans, if the Domestic Swing Loan Lender determines that any of the
events or conditions described in Section 4.4.1 or Section 4.4.2 applies to the
Published Rate (for the purposes of this sentence only, with references in such
Sections to “LIBOR Rate” and “LIBOR Rate Option” being deemed to refer to the
Published Rate); (b) and only the Overnight Rate, plus the Applicable Margin for
LIBOR Rate Loans, shall apply to the Foreign Swing Loans.
2.    First Amendment Effective Date; Conditions Precedent; Certifications.
(A)    Conditions Precedent. The amendments provided for in Section 1, above,
shall not be effective unless and until the Borrowers have satisfied all of the
following conditions precedent (the date on which such effectiveness occurs
being the “First Amendment Effective Date”):
(i)    The Borrowers, the Guarantors and the Administrative Agent shall have
executed and delivered this First Amendment;
(ii)    The certifications of the Borrowers and the Guarantors contained in
clauses (i), (ii) and (iii) of paragraph (B), below, shall be true and correct
in all material respects as of such date, and the Borrowers shall be deemed to
have restated each of them as of the First Amendment Effective Date; and
(iii)    This First Amendment shall not have been objected to in writing by the
Required Lenders within five (5) Business Days following the Administrative
Agent’s posting of this First Amendment for review by the Lenders.
The Administrative Agent shall advise the Parent and the Lenders promptly upon
the satisfaction of the foregoing conditions and of the date of the First
Amendment Effective Date.
(B)    Loan Party Certifications. Each Loan Party hereby certifies to the
Administrative Agent and each Lender that, as of the First Amendment Effective
Date, and after giving effect to the amendment provided for in Section 1, above,
(i) the representations and warranties of the Loan Parties contained in the
Credit Agreement are true and correct in all material respects as though made on
and as of such date except to the extent that any such representation and
warranty refers expressly to an earlier date, in which case it shall be true and
correct in all material respects as of such earlier date; (ii) no event or
condition has occurred and is continuing that constitutes an Event of Default or
Potential Default; and (iii) the execution and delivery of this First Amendment
by the Borrowers and the Guarantors have been approved by all necessary action
of such Loan Parties’ respective boards of directors (or equivalent bodies
otherwise named).
3.    No Other Modifications. Except as expressly provided in this First
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents remain unchanged and in full force and effect. Without limiting
the generality of the preceding sentence, this First Amendment is subject to the
provisions of Section 5.1.2 [Bifurcation] of the Credit Agreement, and nothing
in this First Amendment shall be construed to modify or otherwise affect the
provisions of Section 5.1.2 [Bifurcation] of the Credit Agreement.
4.    Confirmation of Obligations. The Borrowers and the Guarantors hereby
confirm that the Borrowers are indebted to the Lenders for the outstanding Loans
and Letter of Credit Obligations and are also obligated to the Lenders in
respect of other Obligations as set forth in the Credit Agreement and the other
Loan Documents, but in each case subject to the provisions of Section 5.1.2
[Bifurcation] of the Credit Agreement. Each of the Borrowers and the Guarantors
further acknowledges and agrees that as of the date hereof, to its respective
knowledge, it (i) has no claim, defense or set-off right against any Lender, the
Administrative Agent, or the Issuing Lender of any nature whatsoever, whether
sounding in tort, contract or otherwise, and (ii) has no claim, defense or
set-off of any nature whatsoever to the enforcement by any Lender, the
Administrative Agent, or the Issuing Lender of the full amount of the Loans and
other Obligations of the Loan Parties under the Credit Agreement and the other
Loan Documents.
5.    Administrative Agent’s Expense. Subject to the provisions of Section
11.3.1 [Costs and Expenses] of the Credit Agreement, the Parent agrees to
reimburse the Administrative Agent promptly for its reasonable invoiced
out-of-pocket costs and expenses incurred in connection with this First
Amendment and the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Squire Sanders (US) LLP.
6.    Governing Law; Binding Effect. THIS FIRST AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE GUARANTORS, THE
LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.
7.    Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this First Amendment by delivering by facsimile or
email transmission a signature page of this First Amendment signed by such
party, and any such facsimile or email signature shall be treated in all
respects as having the same effect as an original signature. Any party
delivering by facsimile or email transmission a counterpart executed by it shall
promptly thereafter also deliver a manually signed counterpart of this First
Amendment.
8.    Miscellaneous.
(A)    Upon the effectiveness of this First Amendment, this First Amendment
shall be a Loan Document.
(B)    The invalidity, illegality, or unenforceability of any provision in or
Obligation under this First Amendment in any jurisdiction shall not affect or
impair the validity, legality, or enforceability of the remaining provisions or
obligations under this First Amendment or of such provision or obligation in any
other jurisdiction.
(C)    This First Amendment and all other agreements and documents executed in
connection herewith have been prepared through the joint efforts of all of the
parties. Neither the provisions of this First Amendment or any such other
agreements and documents nor any alleged ambiguity shall be interpreted or
resolved against any party on the ground that such party’s counsel drafted this
First Amendment or such other agreements and documents, or based on any other
rule of strict construction. Each of the parties hereto represents and declares
that such party has carefully read this First Amendment and all other agreements
and documents executed in connection herewith and therewith, and that such party
knows the contents thereof and signs the same freely and voluntarily. The
parties hereby acknowledge that they have been represented by legal counsel of
their own choosing in negotiations for and preparation of this First Amendment
and all other agreements and documents executed in connection therewith and that
each of them has read the same and had their contents fully explained by such
counsel and is fully aware of their contents and legal effect.
9.    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS FIRST AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS FIRST AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS FIRST AMENDMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.
[No additional provisions are on this page; the page next following is a
signature page.]
IN WITNESS WHEREOF, the Borrowers, the Guarantors, and the Administrative Agent
have hereunto set their hands as of the date first above written.
BORROWERS:


OM GROUP, INC.




By: /s/ Christopher M. Hix
Name:    Christopher M. Hix
Title: Vice President and Chief Financial Officer


HARKO C.V.


By: OMG Harko Holdings, LLC,
its general partner




By: /s/ Christopher M. Hix
Name: Christopher M. Hix
Title: Vice President


VAC GERMANY GMBH




By: /s/ Valerie Gentile Saches
Name:    Valerie Gentile Sachs
Title: Managing Director


GUARANTORS:


COMPUGRAPHICS U.S.A. INC.
OMG AMERICAS, INC.
OMG ELECTRONIC CHEMICALS, LLC
OMG ENERGY HOLDINGS, INC.
OMG HARKO HOLDINGS, LLC
EAGLEPICHER TECHNOLOGIES, LLC
EAGLEPICHER MEDICAL POWER, LLC
EPEP HOLDING COMPANY, LLC
OMG GERMANY SUBSIDIARY
HOLDING GMBH
OMG BORCHERS GMBH
OMG GERMANY HOLDING GMBH
VAC BETEILIGUNGS-GMBH
VAC FINANZIERUNG GMBH
VAC PARTICIPATION GMBH
VACUUMSCHMELZE GMBH & CO. KG
OMG KOKKOLA CHEMICALS HOLDING
(TWO) B.V.
VAC NETHERLANDS B.V.


Pursuant to the first sentence of Section 11.1 [Modifications, Amendments or
Waivers] of the Credit Agreement, the Parent hereby executes and delivers this
First Amendment for and on behalf of each of the foregoing Guarantors:
OM GROUP, INC.




By: /s/ Christopher M. Hix
Name:    Christopher M. Hix
Title: Vice President and Chief Financial Officer




ADMINISTRATIVE AGENT AND DOMESTIC SWING LOAN LENDER:


PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and the Domestic Swing
Loan Lender




By: /s/ Christian S. Brown
Name: Christian S. Brown
Title: Senior Vice President






